Citation Nr: 1011399	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to non-service connected 
disability pension.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

3.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had service with the recognized guerillas from 
June 1943 to March 1945, and with the Regular Philippine Army 
from March 1945 to May 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2006, July 2006 and 
November 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

The Board notes that in a statement received in November 
2006, the appellant stated he was claiming non-service 
connected disability compensation or pension benefits for low 
back pain or lumbar spine, osteoarthritis, bilateral hearing 
loss and prostate illness.  The Board reads this statement to 
mean that he is seeking non-service connected pension on the 
basis of the degree of severity of these disabilities.  The 
Board does not view this statement as a claim for service 
connection.  Therefore, the Board does not find it necessary 
to refer the issues to the RO for adjudication.  


FINDINGS OF FACT

1.  In January 2005, the Board denied entitlement to service 
connection for hypertension and non-service connected 
disability pension benefits.

2.  Evidence received since the Board's January 2005 decision 
is cumulative or redundant of evidence previously of record, 
and does not relate to an unestablished fact necessary to 
substantiate the issues of entitlement to service connection 
for hypertension and non-service connected disability pension 
benefits.

3.  Osteoarthritis of the lumbar spine was not manifest in 
service or to a compensable degree within one year of 
separation, and is unrelated to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to non-service connected disability 
pension benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  Osteoarthritis of the lumbar spine was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Recently, the Court issued a decision which held that, in the 
context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  See id.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between an appellant's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In regard to the request to reopen the claim for entitlement 
to service connection for hypertension, the appellant was 
advised of the evidence necessary to substantiate his claim 
in a letter of August 2005.  This letter explained that the 
claim for hypertension had been previously denied and that he 
must submit new and material evidence to reopen that claim.  
The letter explained the meaning of the terms new and 
material, and discussed the basis for the previous denial of 
the appellant's claim.  The evidence of record was discussed, 
and the appellant was told how VA would assist him.  The 
notice predated the rating decision.

In regard to the request to reopen the claim of entitlement 
to non-service connected pension benefits, the Board notes 
that VCAA compliant notice was not provided until September 
2006 which was after the initial rating decision of July 
2006.  However, after the issuance of the September 2006 
letter, the appellant was given an opportunity to respond and 
the claim was readjudicated in an April 2007 statement of the 
case and supplemental statements of the case of February 2008 
and May 2008.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  

In regard to the issue of service connection for a back 
disability, VCAA compliant notice was provided in a letter of 
September 2006.  The notice pre-dated the rating decision.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to this matter.  Pertinent medical evidence 
associated with the claim file consists of the appellant's 
service records, private treatment records, lay statements 
and the appellant's own statements.

The Board notes that in May 1951 the service department 
certified that the appellant's service treatment records were 
not available.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The following analysis has been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Furthermore, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes providing an 
examination when necessary.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA examination because 
the evidence is adequate to address the appeal.  Under the 
facts of this case, the Board has no duty to provide a VA 
examination or obtain a medical opinion.  There is no 
competent evidence of an injury in service or a nexus to 
service.  The Board has carefully considered the Court's 
language in Mclendon that the threshold for showing this 
association is a low one.  However, there is a threshold.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Legal Criteria and Analysis

New and Material

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the outset, the Board notes that it is unclear from the 
appellant's VA Form 9 of April 2008 what issues he is 
appealing.  However, the Board has reviewed the appellant's 
statements and the arguments made within the VA Form 9 of 
April 2008 and has construed the appellant's arguments as 
broadly as possible.  In doing so, the Board has determined 
that the appellant is seeking to reopen his claim for 
entitlement to non-service connected pension and service 
connection for hypertension.  However, to the extent that the 
appellant may now be arguing that he is entitled to non-
service connected pension based on the degree of severity of 
his disabilities, the Board notes that the degree of severity 
of the disabilities need not be addressed because, as it is 
discussed below, the appellant does not meet the basic 
requirement for entitlement to non-service connected pension. 

	A. Hypertension

In a decision of January 2005, the Board denied service 
connection for hypertension.  The Board found that there was 
no evidence of hypertension in service or within a year from 
service, and no nexus to service.  

In May 2005, a Motion for Reconsideration was denied by the 
Deputy Vice Chairman of the Board.  

At the time of the January 2005 Board decision the evidence 
included: a June 2002 statement from the record officer of 
the Eastern Visayas Regional Medical Center, stating that the 
appellant had been treated for hypertension since 1982 and 
that the statement was based on the contents of the original 
outpatient records; a March 2002 letter from the appellant's 
physician, Dr. B.C.D., stating that he had been treating the 
appellant for hypertension since October 1989; private 
treatment records of July 2002 stating that the appellant was 
hypertensive since 1988; private treatment records of 
February 1984 noting that the appellant was diagnosed with 
hypertension in 1982; and several letters and statements from 
the appellant wherein he stated that his hypertension had 
started in service but he had not received any treatment for 
it during service.  

Added to the record since the January 2005 Board denial are: 
a July 2005 joint affidavit from two of the appellant's 
fellow servicemembers wherein they stated that they were 
aware that the appellant suffered from an ailment off an on 
while in service, but that they did not know what ailment it 
was; and numerous statements form the appellant claiming that 
his hypertension started in service.

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the appellant's claim of entitlement to service 
connection for hypertension has not been submitted.  The 
Board notes that the previous denial was based on findings 
that hypertension was not manifest in service or within a 
year form service, and that there was no nexus to service.  
The evidence added to the record since the Board's January 
2005 decision only shows that the appellant was diagnosed 
with hypertension in the 1980's.  Moreover, while the 
appellant now states that he suffered from headaches and 
dizziness in service, these statements are cumulative of the 
appellant's prior statements alleging an in-service onset.  
The fact that he now gives specific symptoms in his 
statements does not make the statements new and material as 
they are cumulative of his prior allegations that his 
hypertension started in service.  In addition, the joint 
statement of July 2005 simply states that the appellant 
suffered from an ailment while in service.  But the affiants 
themselves state that they do not know what ailment the 
appellant was suffering from.  Accordingly, none of the 
evidence added to the file since the Board's July 2005 cures 
the evidentiary defect at the time of the denial.  
Accordingly, the claim for hypertension is not reopened.

        B. Non-service Connected Pension

In a decision of January 2005, the Board denied entitlement 
to non-service connected pension benefits.  The Board found 
that the appellant did not have qualifying service for 
pension benefits.  

In May 2005, a Motion for Reconsideration was denied by the 
Deputy Vice Chairman of the Board.  

At the time of the January 2005 the evidence included: a copy 
of the June 1945 discharge orders from the Philippine Army; a 
January 1946 affidavit from a fellow servicemember; a copy of 
the May 1945 discharge certificate from the Philippine Army; 
and a May 1951 VB Form 32, from the service department 
showing the appellant's service to be with the recognized 
guerrillas from June 1943 to March 1945, and service with the 
Philippine Army from March 1945 to May 1945.

Added to the record since the January 2005 Board denial are: 
a duplicate copy of the January 1946 affidavit; a duplicate 
copy of the June 1945 discharge orders from the Philippine 
Army; a duplicate copy of the Philippine Army discharge 
certificate; and a statement of service from the National 
Archives and Records Administration stating the appellant 
served in the Philippine Army, including guerilla service, 
from June 1943 to May 1945.  

A review of the evidence shows that the evidence submitted 
since the January 2005 Board decision is not new and 
material.  The appellant has not submitted any evidence which 
shows he has qualifying service for pension benefits.  
Rather, the evidence added to the record continues to show 
the appellant has no qualifying service for non-service 
connected pension.  The prior Board denial of January 2005 
was based on the a finding that the appellant's service did 
not qualify him for pension benefits.  Nothing added to the 
record since then cures the evidentiary defect which existed 
at the time of the prior denial.  Evidence that confirms a 
basis for the prior denial is cumulative.  The evidence 
submitted is either duplicate copies of evidence already of 
record at the time of the prior denial, or cumulative of the 
evidence of record at the time of the prior denial.  
Accordingly, the application to reopenh the claim for non-
service connected pension benefits is denied.  

Service Connection

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus"  
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  For a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, will be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disability is a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application in this matter.

At the outset, the Board notes that it is unclear from the 
appellant's VA Form 9 of April 2008, which issues are 
actually on appeal.  However, the Board has reviewed the 
statements made within the VA Form 9 of April 2008 and has 
considered additional statements submitted by the appellant, 
and has interpreted his statements broadly; and, the Board 
has determined that while at times the appellant has used the 
term "non-service connected" regarding the back disability, 
that the appellant is indeed seeking service connection for a 
back disability.  Therefore, the issue is addressed below.  

In May 1951, the service department reported that the 
appellant's service treatment records were lost or destroyed.  
Where records are lost, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule where applicable.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As noted, service treatment records are not available.  
However, in a VB Form 32 of May 1951 the National Personnel 
Service Records Center certified that the appellant did not 
claim any illnesses or injury during military service.

Private treatment records of September 2000 note the 
appellant complained of back pain.  

X-rays of July 2006 show the appellant was diagnosed with 
osteoarthritis of the lumbar spine.  

Upon review of the record, the Board concludes that service 
connection is not warranted for a back disability to include 
osteoarthritis of the lumbar spine.  The Board observes that 
there is no competent evidence that a back disability was 
manifest in service or within one year of the appellant's 
release from active service.  The first evidence of any 
problems with the back are not until 2000, when he complained 
of back pain.  This is more than one year after active 
service; in fact, it is decades after service.

Significantly, the Board notes that in a VA Form 21-3101 of 
May 1951 the National Personnel Service Records Center 
certified that the appellant did not claim any illnesses or 
injury during military service.  Furthermore, of note is the 
period without documented complaints of any problems with his 
back from 1945 to 2000 which is evidence against the claim 
that the current back disability had onset during service.  
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom.  Maxson v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints).  There is no lay or medical evidence of a back 
disability in proximity to service.  Moreover, there is no 
medical evidence attributing a back disability to service.  

At this time, even when reading the pleadings broadly, there 
is just an assertion that there is a remote onset of a back 
disorder that is somehow related to service.  He has not 
asserted an in-service onset and he has not asserted that 
there is continuity of symptomatology.  Even in the 21-526 
form, the appellant reported rheumatism 1946 about 10 years 
ago.  The reason for the date 1946 is unclear (it post-dates 
service) and the 10 years ago date post dates service by 
decades.  In this case, we find that the appellant is not 
competent to establish that a disability first manifest 
decades post service is related to an in-service event.  
Here, the question of etiology is medically complex and 
outside the range of a layman's competence.  As noted by the 
Court, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007); Buchanan v. Nicholson, 451 
F.3d 1331 (2006).

The Board notes that the appellant has not submitted any 
arguments in support of his claim for service connection for 
a back disability.  The only evidence submitted has been the 
claim itself, the private treatment records of September 2000 
showing complaints of back pain, and the x-rays of July 2006 
showing osteoarthritis of the lumbar spine.  However, he has 
not stated how he believes that his currently diagnosed 
osteoarthritis of the lumbar spine is related to service.  
Therefore, the Board is left to discern the basis on which he 
is claiming service connection.  In that regard, the Board 
notes that there is no claim of an injury or disease of the 
back in service, and no evidence or allegation of continuity 
of symptomatology after service.  The Board notes that the 
appellant sought VA benefits on the basis of other, unrelated 
disabilities between his separation from service in 1945 and 
2000, however, he made no mention of a back disability.  
Rather, there is a remarkable silence in the record regarding 
any complaints of or diagnosis of a back disability, spanning 
over 55 years, from separation from service in 1945 to 2000, 
the first documented complaints of back problems.  

Put simply, the evidence does not establish that the Veteran 
had osteoarthritis of the lumbar spine during active service 
or within one year of separation from active service, or that 
his osteoarthritis of the lumbar spine is otherwise related 
to active service.  Accordingly, a back disability was not 
incurred in or aggravated by service, nor may it be presumed 
to have so been incurred.  The preponderance of the evidence 
is against the claim, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for a back disability to include osteoarthritis of 
the lumbar spine is denied.



ORDER

The request to reopen the claim for service connection for 
hypertension is denied.

The request to reopen the claim of entitlement to non-service 
connected pension benefits.

Service connection for a back disability, to include 
osteoarthritis and pain of the lumbar spine, is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


